UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6588


COREY E. JOHNSON,

                Petitioner - Appellant,

          v.

LORETTA K. KELLEY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00086-JRS)


Submitted:   August 30, 2010              Decided:      September 10, 2010


Before KING and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey E. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Corey E. Johnson seeks to appeal the district court’s

order       denying          his       Fed.     R.       Civ.      P.        60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)       petition.              The     order       is   not

appealable         unless          a     circuit         justice        or     judge       issues       a

certificate of appealability.                            28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,            369    F.3d       363,      369       (4th        Cir.     2004).

A certificate           of     appealability              will      not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                           When the district court denies

relief      on    the      merits,       a    prisoner      satisfies          this      standard      by

demonstrating           that       reasonable            jurists    would          find     that      the

district         court’s      assessment         of       the    constitutional            claims      is

debatable        or     wrong.          Slack    v.       McDaniel,          529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at    484-85.           We    have       independently           reviewed          the    record      and

conclude         that      Johnson       has    not       made     the       requisite          showing.

Accordingly,          we     deny      Johnson’s         motions     for      a     certificate        of

appealability and dismiss the appeal.                               We dispense with oral

                                                     2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3